Exhibit 10.6

GENERAL FORM OF RSU

 

Name of Participant:    [                    ] Number of Restricted Stock Units:
   [                    ] Date of Grant:    [                    ]

WATERS CORPORATION

2020 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This agreement (this “Agreement”) evidences Restricted Stock Units granted by
Waters Corporation (the “Company”) to the individual named above (the
“Participant”), pursuant to and subject to the terms and conditions of the
Waters Corporation 2020 Equity Incentive Plan (as from time to time amended and
in effect, the “Plan”). Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan.

1. Grant of RSUs. On the date of grant set forth above (the “Date of Grant”),
the Company granted to the Participant the number of Restricted Stock Units set
forth above (the “RSUs”), giving the Participant the conditional right to
receive, with respect to each RSU granted hereunder, without payment and
pursuant to and subject to the terms and conditions set forth in this Agreement
and in the Plan, one share of Stock (a “Share”), subject to adjustment pursuant
to Section 7 of the Plan in respect of transactions occurring after the date
hereof (the “Award”).

2. Vesting. Unless earlier terminated, forfeited, relinquished or expired,
one-fifth (1/5) of the RSUs will vest on each of the first five
(5) anniversaries of the Date of Grant, with the number of RSUs that vest on any
such date being rounded down to the nearest whole RSU and the Award becoming
vested as to one hundred percent (100%) of the RSUs on the fifth (5th)
anniversary of the Date of Grant, subject to the Participant remaining in
continuous Employment from the Date of Grant through the applicable vesting date
except as described in this Section 2 or Section 3 below. In the event the
Participant’s Employment terminates due to his or her death, any RSUs that are
then outstanding and unvested shall vest in full as of immediately prior to such
termination.

3. Cessation of Employment. If the Participant’s Employment ceases for any
reason, except as expressly provided for in an employment, severance-benefit or
other agreement between the Participant and the Company that is in effect at the
time of such termination of Employment, the RSUs, to the extent not then vested,
will be immediately forfeited for no consideration. The Administrator will
determine whether any leave or other extended period of absence results in a
cessation of the Participant’s Employment for purposes of the Award and this
Agreement; it being understood that if the Participant is on a leave or other
extended period of absence that has been approved by the Administrator (i) with
a duration of six (6) months or less or (ii) during which the Participant’s
reemployment rights, if any, are guaranteed by statute or by contract, he or she
shall be treated for purposes of the Award and this Agreement as remaining in
Employment during such approved leave or other period of absence, unless the
Administrator determines otherwise.

4. Issuance of Shares. The Company shall, as soon as practicable upon the
vesting of any RSUs (but in no event later than sixty (60) days following
vesting), issue Shares with respect to such vested RSUs to the Participant (or,
in the event of the Participant’s death, to the person to whom the Award has
passed by will or the laws of descent and distribution). No Shares will be
issued pursuant to this Agreement unless and until all legal requirements
applicable to the issuance or transfer of such Shares have been complied with to
the satisfaction of the Administrator.



--------------------------------------------------------------------------------

5. Company Policies. By accepting the Award, the Participant expressly
acknowledges and agrees that the Participant’s rights, and those of any
permitted transferee, with respect to the RSUs, including the right to any
Shares issued in respect of the RSUs or proceeds from the disposition thereof,
are subject to Section 6(a)(5) of the Plan (including any successor provision).
The Participant further agrees to be bound by the terms of any clawback,
recoupment or similar policy of the Company or any of its Affiliates and any
policy of the Company or any of its Affiliates that relates to trading on
non-public information and permitted transactions with respect to shares of
Stock, including limitations on hedging and pledging. Nothing in the preceding
sentence will be construed as limiting the general application of Section 8 of
this Agreement.

6. Nontransferability. The RSUs may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan. Shares issued in respect of vested
RSUs may be transferred subject to applicable law and the terms of any policies
of the Company or any of its Affiliates.

7. Withholding. The Participant expressly acknowledges and agrees that the
Participant’s rights hereunder, including the right to receive Shares following
the vesting of any portion of the Award, are subject to the satisfaction of all
taxes required to be withheld with respect to the Award. Unless otherwise
determined by the Company, the Company shall automatically satisfy such tax
withholding obligations by withholding from the Shares that would otherwise be
issued with respect to any vested RSUs a number of Shares having a fair market
value equal to the minimum statutory amount required to be withheld to satisfy
such tax withholding obligations and/or by causing such number of Shares to be
sold in accordance with a sell-to-cover arrangement. The Participant authorizes
the Company and its Affiliates to withhold any amounts due in respect of any
required tax withholdings by withholding from the Shares otherwise deliverable
with respect to the Award, by causing such Shares to be sold in accordance with
a sell-to-cover arrangement and/or by withholding from any amounts otherwise
owed to the Participant. Nothing in this Section 7 shall be construed as
relieving the Participant of any liability for satisfying his or her tax
obligations relating to the Award.

8. Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Grant has been furnished or made available
to the Participant. By accepting, or being deemed to have accepted, all or any
part of the Award, the Participant agrees to be bound by the terms of the Plan
and this Agreement. In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan will control.

9. Acknowledgements. The Participant acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument,
(ii) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder, and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

 

-2-



--------------------------------------------------------------------------------

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the Date of Grant.

 

WATERS CORPORATION By:  

             

Name:  

 

Title:  

 

 

Agreed and Accepted: By  

         

  [Participant’s Name]

[Signature Page to Restricted Stock Unit Award Agreement]